        Case 1:20-cv-08954-ER Document 1 Filed 10/26/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



RETI TELEVISIVE ITALIANE S.p.A.,

                     Petitioner,

            v.                                Case No. ___________

VIMEO INC. f/k/a VIMEO LLC,

                     Respondent.




       PETITION TO RECOGNIZE AND CONFIRM FOREIGN JUDGMENT


                                      Yasmine Lahlou
                                      Andreas A. Frischknecht
                                      Theodore Debonis


                                      1700 Broadway, 33rd Floor
                                      New York, NY 10019
                                      Tel. +1 212 257 6960
                                      Fax +1 212 257 6950
                                      www.chaffetzlindsey.com

                                      Attorneys for Petitioner
                                      Reti Televisive Italiane S.p.A.
                 Case 1:20-cv-08954-ER Document 1 Filed 10/26/20 Page 2 of 9




                                                      TABLE OF CONTENTS
                                                                                                                                              Page



Parties............................................................................................................................................. 1

Jurisdiction and Venue ................................................................................................................. 1

Factual Background...................................................................................................................... 2

Prayer for Relief ............................................................................................................................ 5




                                                                          i
                Case 1:20-cv-08954-ER Document 1 Filed 10/26/20 Page 3 of 9




                                                TABLE OF AUTHORITIES

Statutes
28 U.S.C. § 1332 ......................................................................................................................... 1, 2
Rules
New York Civil Practice Law and Rules ........................................................................................ 1
Uniform Foreign Money Judgments Recognition Act ................................................................... 1




                                                                      ii
             Case 1:20-cv-08954-ER Document 1 Filed 10/26/20 Page 4 of 9




        Petitioner Reti Televisive Italiane S.p.A. (“RTI”), by and through its attorneys Chaffetz

Lindsey LLP, alleges as follows in support of its petition for entry of an order recognizing and

confirming, pursuant to the Uniform Foreign Money Judgments Recognition Act codified in

Article 53 of the New York Civil Practice Law and Rules, a final judgment issued by the 17th

Section of the Rome Tribunal, Court of Rome, Companies Court (the “Italian Court”) dated July

12, 2019 (Decision No. 14760/2019) (the “Judgment”) against Vimeo LLC, now Vimeo Inc.

(“Vimeo”).

                                            PARTIES

        1.      Petitioner Reti Televisive Italiane S.p.A. is an Italian corporation with its

principal place of business in Milan, Italy. RTI owns and operates the television channels Canale

5, Rete 4, and Italia 1.

        2.      Respondent Vimeo Inc., formerly known as Vimeo LLC, is a Delaware

corporation registered to do business in New York as a foreign corporation with its principal

place of business located at 555 West 18th Street, New York, New York 10011. A true and

correct copy of Vimeo’s registration with New York’s Secretary of State is attached as Exhibit A

to the accompanying Declaration of Yasmine Lahlou (the “Lahlou Declaration”). Vimeo owns

and operates the internet-based telecommunications platform vimeo.com.

                               JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction in this proceeding pursuant to 28 U.S.C.

§ 1332. Complete diversity of citizenship exists because the action involves a dispute between a

citizen of a foreign state (RTI) and a domestic corporation (Vimeo), and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

        4.      Personal jurisdiction over Vimeo exists because it operates, conducts, engages in,

and/or carries on business in New York, and this action arises from such business. In addition,
                                                 1
             Case 1:20-cv-08954-ER Document 1 Filed 10/26/20 Page 5 of 9




personal jurisdiction over Vimeo exists because the company is registered to do business with

the Secretary of State for the State of New York, and it is engaged in substantial and continuous

activity in New York.

        5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) and (c), as Vimeo

is subject to personal jurisdiction in New York, operates its business, and, on information and

belief, has assets within this judicial district.

                                   FACTUAL BACKGROUND

        6.      During the period between June 15 and July 8, 2015, Petitioner discovered, in the

course of operating the Italian television channels Canale 5, Rete 4, and Italia 1, that the video

sharing platform managed by Respondent had published approximately 385 audio-video excerpts

of Petitioner’s content, including films, TV programs, and Italian football matches. Petitioner

promptly served a warning notice on Respondent, advising that the company’s actions violated

both Italian copyright laws, which reserve for broadcasters the right to reproduce or authorize the

reproduction of audio-video work, and the Italian Property Code because the excerpts contained

Petitioner’s distinctive trademarks.

        7.      In response to Petitioner’s notice, Respondent removed only a small amount of

the infringing content but otherwise failed to reply to Petitioner’s notice.

        8.      Faced with Respondent’s intransigence, Petitioner issued a complaint on

September 25, 2015, which was registered by the Italian Court on October 5, 2015, alleging that

Respondent had, by making available to the public without Petitioner’s consent excerpts from the

RTI programs and football matches, engaged in a course of conduct that – in addition to

constituting a civil offense under Articles 2043/2050 of the Italian Civil Code and a violation of

competition law under Article 2598 of the Italian Civil Code – violated Petitioner’s commercial



                                                    2
             Case 1:20-cv-08954-ER Document 1 Filed 10/26/20 Page 6 of 9




rights, including under Articles 78 and 79 of Law No. 633/1941 and Articles 12-20 of

Legislative Decree No. 30-2005.

       9.      Petitioner asked the Italian Court to grant the following relief:

               a.     An order requiring Respondent to remove from the Vimeo hosting

               platform, and disable access to, all excerpts at issue reproducing Petitioner’s

               content;

               b.     An injunction prohibiting Respondent from any further violations

               involving excerpts of Petitioner’s content;

               c.     Damages for Petitioner’s pecuniary loss based on the amount Petitioner

               would have been paid for Respondent’s reproduction of Petitioner’s content under

               contract;

               d.     Damages for Petitioner’s non-pecuniary loss associated with harm to its

               reputation;

               e.     Additional monetary penalties;

               f.     Attorney’s fees and costs; and

               g.     Publication of the relevant part of the Italian Court's decision.

       10.     Respondent, for its part, asked the Italian Court to find that it lacked jurisdiction

over Petitioner’s application for an injunction, and otherwise to dismiss Petitioner’s claims in

full. Respondent never challenged the jurisdiction of the Italian Court to award damages.

       11.     On July 12, 2019, the Italian Court issued the Judgment in Petitioner’s favor and

against Respondent:




                                                 3
             Case 1:20-cv-08954-ER Document 1 Filed 10/26/20 Page 7 of 9




               a.        Finding and holding that Respondent had improperly made available to the

               public excerpts of Petitioner’s content in violation of Petitioner’s commercial

               rights;

               b.        Ordering Respondent to remove from the Vimeo hosting platform, and

               disable access to, any and all excerpts of Petitioner’s relevant content, as

               identified in the course of the proceedings;

               c.        Enjoining Respondent from any further violation involving excerpts of

               Petitioner’s content;

               d.        Ordering Respondent to pay EUR 5,000.00 per day for any future

               violation or non-compliance;

               e.        Ordering Respondent to pay Petitioner EUR 4,746,273.00 plus interest and

               appreciation from the date of the court's decision;

               f.        Ordering publication of the operative part of the Italian Court’s decision at

               Respondent’s expense; and

               g.        Ordering Respondent to pay Petitioner's legal expenses in the amount of

               EUR 75,500.00, plus VAT at 22%, general costs, and CPA (lawyer’s social

               security fund).

       12.     A true and correct copy of the authenticated Judgment, with a certified English

translation, is attached as Exhibit A to the accompanying Declaration of Alessandro La Rosa (the

“La Rosa Declaration”).

       13.     Respondent failed to pay any of the amounts due and owing under the Judgment.

As a result, on September 14, 2020, counsel for Petitioner wrote to Respondent demanding

satisfaction of the Judgment on or before September 30, 2020. A true and correct copy of


                                                   4
             Case 1:20-cv-08954-ER Document 1 Filed 10/26/20 Page 8 of 9




Petitioner’s demand letter is attached as Exhibit B to the Lahlou Declaration. Respondent

received Petitioner’s September 14 demand letter but did not respond to counsel. See Lahlou

Declaration ¶¶ 4-5. As such, all amounts due and owing under the Judgment remain unpaid. See

La Rosa Declaration ¶ 6.

       14.      The Judgment issued by the Italian Court is a final judgment, conclusive and

enforceable in Italy. The Judgment is on appeal; however, an application by Respondent to stay

enforcement has been denied by the Court of Appeal of Rome, Section II –Companies Section.

See La Rosa Declaration ¶ 5.

       15.      The Italian judicial system provides impartial tribunals and procedures compatible

with the requirements of the due process of law.

       16.      The Judgment was not produced by fraud, nor does the Judgment violate public

policy or conflict with any other final judgment.

                                    PRAYER FOR RELIEF

       For the foregoing reasons, Petitioner respectfully petitions this Court, pursuant to the

Uniform Foreign Money Judgments Recognition Act, codified in Article 53 of the New York

Civil Practice Law and Rules, to:

       a. Enter judgment in Petitioner’s favor and against Respondent recognizing and
          confirming the Judgment and awarding Petitioner the U.S. dollar equivalent, at the
          prevailing exchange rate, of the following amounts awarded to Petitioner in the
          Judgment:
               i.   EUR 4,746,273.00 in damages;
              ii.   EUR 75,500.00 in legal fees;
             iii.   EUR 11,325.00 in general costs;
             iv.    EUR 3,473.00 for the CPA;
              v.    EUR 23,000.00 for court-ordered technical advisory;
             vi.    EUR 46,120.00 for publication expenses; and


                                                   5
            Case 1:20-cv-08954-ER Document 1 Filed 10/26/20 Page 9 of 9




             vii.   Interest from the date of the Judgment to the date of Petitioner’s filing of this
                    Petition.
         b. Enter judgment that Respondent is liable to Petitioner for pre-judgment interest at the
            applicable statutory rate;
         c. Enter judgment that Respondent is liable to Petitioner for post-judgment interest at
            the applicable statutory rate;
         d. Enter an order requiring Respondent to pay the costs incurred by Petitioner in
            connection with this proceeding; and
         e. Award such further relief as may be just and proper.


Dated:     New York, New York
           October 26, 2020
                                          Respectfully Submitted,
                                          /s/ Yasmine Lahlou
                                          Yasmine Lahlou
                                          Andreas A. Frischknecht
                                          Theodore Debonis

                                          CHAFFETZ LINDSEY LLP
                                          1700 Broadway, 33rd Floor
                                          New York, NY 10019
                                          Tel. (212) 257-6960
                                          Fax (212) 257-6950

                                          Attorneys for Petitioner Reti Televisive Italiane S.p.A.




                                                  6
